DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/21 has been entered.
 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 16, “the” has been changed to --a-- in line 12; and “a sample” has been changed to --the sample-- in line 17.

Allowable Subject Matter
Claims 1-3, 6, 7, 16, and 17 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A system, comprising a control module being configured to prompt a user to select a sample type of the sample; determine a thermal conductivity of the sample based on the selected sample type; determine a stable time of the sample based on the response time of the temperature probe and the thermal conductivity of the sample; determine a temperature measurement of the sample based on the change in voltage in response to a time period greater than or equal to the stable time having elapsed after insertion of the temperature probe into the sample; and determine an adjusted temperature measurement based on the temperature measurement and the offset value (claim 1).
A method of determining a temperature, comprising prompting a user to select a sample type of a sample; determining a thermal conductivity of the sample based on the selected sample type; determining a stable time of the sample based on the response time of the temperature probe and the thermal conductivity of the sample; determining a temperature measurement of the sample based on a change in voltage of the temperature probe in response to a time period greater than or equal to the stable time having elapsed after inserting the temperature probe into the sample; and determining an adjusted temperature measurement based on the temperature measurement and the offset value (claim 16).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
10/15/21